Citation Nr: 1206357	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-32 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for varicosities of the legs, claimed as a bilateral leg condition. 

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.  The Veteran testified at a Board hearing at the RO in December 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made.  The Veteran testified at a December 2011 hearing before the Board that he was diagnosed with hypertension and a leg condition in 1971 or 1972 at the Miami VA Medical Center.  As the Veteran separated from service in June 1970, these records would be pertinent to his service connection claims.  The Board notes that the claims file does not indicate any attempt to obtain these records.  Therefore, the RO should attempt to obtain and associate with the claims file all VA treatment records from 1971 and 1972.  

Additionally, the Board acknowledges that the Veteran's service treatment records are incomplete.  The records do not contain a separation examination or any treatment records from service, although the Veteran has testified that he received treatment during service from a medic and a doctor.  As the case is already being remanded for further development, the Board requests that the RO attempt to obtain and associate with the file any outstanding service treatment records.  

The Board also notes that VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his claimed disabilities.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is required regarding his bilateral leg disability.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case regarding the Veteran's bilateral leg disability.  

The Veteran has testified that he fell in a fox hole and experienced swelling of his legs and veins during service.  The Board notes that swelling is capable of lay observation.  He has testified that the symptoms continued after separation from service.  The Veteran also has a current diagnosis of varicosities of the legs.  Therefore, the record includes competent evidence of a current disability, evidence establishing an injury during service, and testimony that the symptoms have continued since separation.  However, the evidence is insufficient to determine if the Veteran's swelling of the leg during service is related to his currently diagnosed disability.  Therefore, the Board finds that a VA examination and opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain and associate with the claims file any VA treatment records dated from 1971 and 1972 from the Miami, Florida VA Medical Center.  All attempts to obtain these records should be documented in the claims file.  

2.  The RO should attempt to obtain and associate with the claims file any service treatment records, to include any separation examination.  All attempts to obtain these records should be documented in the claims file.

3.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any current bilateral leg disability.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list any current bilateral leg or varicosity disability and clearly address the following:

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current bilateral leg disability had its onset during service or is causally or etiologically related to service, specifically to the Veteran's report that he fell in a fox hold during service and experienced swelling of the legs with visible veins.  For the purpose of this examination, the examiner should assume that the Veteran's statements regarding observable symptomatology during service is credible.  

A complete rationale should be given for any opinion provided.

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for the disabilities on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


